Case: 12-10055        Date Filed: 08/07/2012   Page: 1 of 8




                                                                     [DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 12-10055
                                   Non-Argument Calendar
                                 ________________________

                          D.C. Docket No. 1:10-cv-00008-MP-GRJ



ROSCOE DOUGLAS,

llllllllllllllllllllllllllllllllllllllllPlaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

llllllllllllllllllllllllllllllllllllllllDefendant - Appellee.

                                 ________________________

                        Appeal from the United States District Court
                            for the Northern District of Florida
                              ________________________

                                         (August 7, 2012)

Before WILSON, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10055     Date Filed: 08/07/2012   Page: 2 of 8

      Roscoe Douglas appeals from the district court’s order affirming the

Administrative Law Judge’s (“ALJ”) denial of disability insurance benefits,

pursuant to 42 U.S.C. § 405(g). He argues that (1) there is not substantial

evidence in the record to support the ALJ’s finding that his past work experience

included a position as an office helper, and (2) the ALJ failed to follow this

circuit’s standard for determining whether his allegations of pain merited a finding

of disability. After review, we affirm.

                                          I.

      We review the ALJ’s decision to determine if it is “supported by substantial

evidence and based on proper legal standards. Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d

1155, 1158 (11th Cir.2004) (per curiam) (internal citation omitted).

      For entitlement to disability insurance benefits under Title II of the Social

Security Act, 42 U.S.C. §§ 401 et seq., a claimant must show that he had a

medically determinable impairment of at least a year in duration that made him

unable to engage in substantial gainful activity. See 42 U.S.C. § 423(d)(1)(A).

The claimant must also show that he was disabled prior to the expiration of his

health insurance. See 42 U.S.C. §§ 416(i), 423(a). In determining whether a

                                          2
               Case: 12-10055     Date Filed: 08/07/2012    Page: 3 of 8

claimant has proven that he is disabled, the ALJ must complete a five step

sequential evaluation process. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999). During the first three steps, the claimant bears the burden of proving that

(1) he “has not engaged in substantial gainful activity,” (2) he “has a severe

impairment or combination of impairments,” and (3) his “impairment or

combination of impairments meets or equals a listed impairment.” Id. If the

claimant “cannot prevail at the third step, [he] must proceed to the fourth step

where [he] must prove that [he] is unable to perform [his] past relevant work.” Id.

Specifically, the claimant must show that he is not “able to perform his past kind

of work, not that he merely [is] unable to perform a specific job he held in the

past.” Jackson v. Bowen, 801 F.2d 1291, 1293 (11th Cir. 1986) (per curiam). If

the claimant does satisfy step four, at step five the burden shifts to the

Commissioner to determine if there is other work available in the national

economy that the claimant can perform. Jones, 190 F.3d at 1228. If the

Commissioner demonstrates that jobs are available, the claimant must show that he

is unable to perform those jobs in order to be found disabled. Id.

                                          II.

      Douglas first argues that during step four the ALJ incorrectly determined

that Douglas’s past relevant work included a position as an office helper. This

                                           3
              Case: 12-10055     Date Filed: 08/07/2012   Page: 4 of 8

argument ignores the fact that after the ALJ made a finding at step four that

Douglas was capable of performing past relevant work, he nevertheless proceeded

to step five and held in the alternative that other work was available in the national

economy that Douglas is capable of performing. In making that determination, the

ALJ relied on the testimony of a vocational expert. A vocational expert is a

specialist in employment and vocational factors which influence employment.

Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004). An ALJ may rely

upon a vocational expert’s testimony as the basis for finding that a claimant has

the ability to find work in the national economy. Id. “When the ALJ uses a

vocational expert, the ALJ will pose hypothetical question(s) to the vocational

expert to establish whether someone with the limitations that the ALJ has

previously determined that the claimant has will be able to secure employment in

the national economy.” Id. Here, the ALJ engaged in such a questioning process,

and the vocational expert testified that Douglas was capable of performing a

number of types of work. Based on the vocational expert’s testimony, the ALJ

determined that Douglas could perform other jobs in the national economy.

Because Douglas does not challenge that finding and the ALJ’s alternative

determination that Douglas could find work in the national economy was proper,

Douglas’s argument fails.

                                          4
              Case: 12-10055     Date Filed: 08/07/2012    Page: 5 of 8

                                         III.

      Douglas also argues that the ALJ applied the wrong pain standard and erred

in discrediting Douglas’s testimony regarding his level of pain. Under this

circuit’s “pain standard,” a claimant wishing to establish a disability based on

testimony of pain and other symptoms must show (1) evidence of an underlying

medical condition, and (2) either (i) objective medical evidence confirming the

severity of the alleged pain arising from that condition or (ii) evidence that the

medical condition can reasonably be expected to give rise to the alleged pain.

Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991). A claimant’s subjective

testimony is sufficient to support a finding of disability if that subjective testimony

is supported by medical evidence that satisfies the pain standard itself. Id. If the

ALJ discredits the claimant’s subjective pain testimony, he must articulate specific

reasons for doing so, or else the testimony must be accepted as true. See id.

Substantial evidence must support the ALJ’s reasons for discrediting pain

testimony. See Hale v. Bowen, 831 F.2d 1007, 1012 (11th Cir. 1987).

      Here, the time period relevant to Douglas’s disability determination is the

span between the alleged onset date of his disability—April 23, 1999—and the

date of termination of his health insurance—December 31, 1999. A claimant that

becomes disabled after he loses insured status must be denied disability insurance

                                           5
              Case: 12-10055    Date Filed: 08/07/2012   Page: 6 of 8

benefits despite his disability. See Demandre v. Califano, 591 F.2d 1088, 1090

(5th Cir. 1979) (per curiam). Douglas received no medical care between April 23,

1999 and December 31, 1999. He had scans in 1995 and 2000 that showed normal

or minimal findings. In 1995, two doctors opined that Douglas was capable of

performing low-intensity work. In 2004 and 2009, another doctor performed

consultative examinations and recommended the same. Douglas also testified that

he had been working as a house painter in 1997 through 2000, possibly indicating

that he was able to perform substantial gainful activity. See 20 C.F.R. § 404.1571.

Based on this information, the ALJ properly determined that the objective medical

evidence did not indicate that Douglas was disabled during the relevant time

period.

      The ALJ also considered Douglas’s subjective testimony. However, the

ALJ determined that Douglas’s testimony was not credible, and he specified a

number of reasons for making that determination. For example, in 1994 Douglas

claimed workers’ compensation benefits and asserted a total disability, but in 1995

those benefits were revoked when it was discovered that he was working for cash

while maintaining to his employer that he was still disabled. Additionally, a

number of physicians testified that Douglas exhibited drug-seeking behaviors and

that they had refused to prescribe narcotic medication to Douglas because they

                                         6
              Case: 12-10055     Date Filed: 08/07/2012    Page: 7 of 8

believed his requests were motivated by a desire to obtain narcotics rather than a

true medical problem. Douglas had an extensive criminal record, which included

crimes of dishonesty. He also reported to a doctor in 1998 that he had been

engaging in strenuous activities, such as cutting trees, lifting heavy objects, and

painting. Such evidence can properly be taken into consideration by a ALJ in

evaluating the credibility of subjective complaints. See 20 C.F.R. §

404.1529(c)(3)(I).

      The ALJ considered the evidence concerning the intensity, persistence, and

functionally limiting effects of Douglas’s symptoms, as well as medical signs and

laboratory findings, when evaluating Douglas’s credibility. See 20 C.F.R. §

404.1529. He properly applied this circuit’s pain standard, taking into account

evidence during the relevant period. He also considered evidence from before and

after the relevant period that would have bearing on Douglas’s disability during

the relevant time. The ALJ then properly found that no objective evidence

indicated that Douglas was disabled between April and December of 1999 and that

Douglas’s subjective claims of pain were not credible. Substantial evidence

supports the ALJ’s findings.

      Although Douglas argues that various medical records from 2002 through

2008 indicate that he has serious medical problems that undermine the ALJ’s

                                          7
              Case: 12-10055     Date Filed: 08/07/2012   Page: 8 of 8

conclusion, we reiterate that the time period relevant to Douglas’s disability

determination is the span between April 23, 1999 and December 31, 1999.

Because Douglas does not argue that those dates are incorrect and because the

ALJ’s determinations were procedurally correct and supported by substantial

evidence, we affirm.

      AFFIRMED.




                                          8